Citation Nr: 1624419	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.  

2.  Entitlement to service connection for radiculopathy of the left lower extremity, including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to January 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in March 2014 for further development of the evidence, which included requesting the agency or original jurisdiction (AOJ) to obtain copies of additional VA medical records and scheduling an "appropriate" compensation examination.  While the medical records were obtained, the Veteran's representative has argued that the examination that was conducted was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  For the reasons detailed below, the Board finds that additional development is necessary.  

Subsequent to the Board's March 2014 remand, the RO granted service connection for intermittent left sacro-iliitis.  The denials of service connection for chronic low back pain and sciatica of the left lower extremity were continued.  As such, they remain on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that service connection is warranted for a chronic low back disability and left lower extremity sciatica.  The Board notes that the Veteran's service treatment records (STRs) include numerous references to low back pain, X-ray evidence of slight narrowing between L4 and L5, and sciatic nerve root irritation.  The Veteran's symptoms were suggestive of herniated nucleus pulposus (HNP).  On examination in February 2010, the examiner noted that the Veteran had stated that his back and left leg pain had subsided after approximately 15 years, but rendered a diagnosis of low back pain with sciatica.  On examination in June 2014, the examiner rendered diagnoses of degenerative disc disease of the spine, including the sacroiliac joints; scoliosis; and intermittent left sacro-iliitis.  The examiner opined that only the sacro-iliitis was related to the complaints noted during service.  The Veteran's representative argued that the examination was not adequate in that the opinion was not obtained by a medical doctor.  It was specifically argued that a specialist in neurology was necessary for an adequate examination, as ordered by the Board.  The Board notes that, while the examiner gave specific rationale regarding a possible relationship with complaints noted in service, the rationale basically centered around whether muscle spasm, which was not shown to be present in service, could have resulted in degenerative joint or disc disease, or sciatica.  The examiner made no reference in the rationale of the disc space narrowing, sciatic nerve root irritation or possible HNP noted in the Veteran's STRs.  In addition, the examiner failed to reconcile the findings on examination in February 2010 and the diagnosis made at that time, which appear to be inconsistent.  In light of this, and the representative's objections, the Board finds that an additional examination is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo an appropriate examination, if possible, by a physician, to ascertain the current nature and etiology of his low back and left lower extremity disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any low back or left lower extremity disorder is related to service, specifically including the complaints and findings of disc space narrowing and sciatica during service.  The examiner should discuss the findings of the February 201 and June 2014 VA examinations and reconcile the diagnoses/findings/opinions therein with the current diagnoses/findings/opinions, to the extent possible  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If either determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

